Exhibit 10.1

AMENDMENT NO. 2

TO THE

RENAISSANCERE HOLDINGS LTD.

NON-EMPLOYEE DIRECTOR STOCK PLAN

This Amendment No. 2 (the “Amendment”) to the RenaissanceRe Holdings Ltd.
Non-Employee Director Stock Plan, as amended and restated effective June 1,
2002, and further amended on February 28, 2007 (the “Plan”), is made effective
as of this 9th day of May 2008.

WHEREAS, RenaissanceRe Holdings Ltd. (the “Company”) maintains the Plan; and

WHEREAS, pursuant to Section 9 of the Plan, the Compensation and Corporate
Governance Committee of the Company’s Board of Directors (the “Committee”) has
the authority to amend the Plan and believes it to be in the best interests of
the Company to do so; and

WHEREAS, the Committee has determined it to be in the best interests of the
Company to permit participants to exercise options under the Plan by means of a
“net exercise” procedure; and

WHEREAS, the Committee has authorized the undersigned officer to execute this
Amendment.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

  1. By deleting the word “and” from immediately prior to item (iv) of
Section 7.6 of the Plan.

 

  2. By renumbering current item (iv) of Section 7.6 of the Plan as item (v) of
Section 7.6.

 

  3. By inserting as item (iv) of Section 7.6 of the Plan the following
language: by delivery to the Company of a notice of “net exercise” pursuant to
which the Participant shall receive the number of Shares underlying the Options
so exercised reduced by the number of Shares equal to the aggregate exercise
price set for the Options divided by the Fair Market Value of the Shares on the
date of exercise, and

Except as modified by this Amendment, all of the terms and conditions of the
Plan shall remain valid and in full force and effect.

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this instrument as of the 9th day of May 2008, on behalf of the
Committee.

 

RENAISSANCERE HOLDINGS LTD. By:  

/s/ Stephen H. Weinstein

Name:   Stephen H. Weinstein Title:   SVP and Corporate Secretary

 

- 2 -